Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021, 01/31/2022 and 02/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ERIC MAUGHAN on 02/28/2022.

Claim 1 should be amended as follow:
1. (Currently Amended) A surgical instrument comprising: a shaft comprising a proximal end portion and a distal end portion; and a proximal control mechanism at the proximal end portion of the shaft, the proximal control mechanism comprising: one or more drive members, an instrument control surface configured to mate with an instrument sterile adapter to receive input drive forces through the instrument sterile adapter to drive the one or more drive members to control movement of the surgical instrument, first and second openings in the instrument control surface, means for latching the surgical instrument to the instrument sterile adapter, and means for releasing the surgical instrument from the instrument sterile adapter; wherein the first opening is configured to 
wherein the means for latching comprises means for engaging the first latch arm with a first locking surface within the proximal control mechanism 
and for engaging the second latch arm with a second locking surface within the proximal control mechanism, wherein in an engaged state of the first and second latch arms with the first and second locking surfaces, release of the proximal control mechanism from the instrument sterile adapter is prevented; and 
the means for releasing comprising means for moving the first and second latch arms so as to disengage the first latch arm from the first locking surface and releasing the second resilient latch arm from the second locking surface.

Claim 16 should be amended as follow:
16. (Currently Amended) The surgical instrument of claim 15 wherein the proximal control mechanism comprises a housing comprising a first side surface and a second side surface opposite the first side surface, wherein the first latch release member comprises a first button portion at the second side surface of the surgical instrument; and wherein the second latch release member comprises a second button portion at the first side surface of the surgical instrument.

Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest a surgical instrument comprising: a shaft and a proximal control mechanism comprising: one or more drive members, an instrument control surface configured to mate with an instrument sterile adapter to receive input drive forces through the instrument sterile adapter to drive the one or more drive members to control movement of the surgical instrument, first and second openings in the instrument control surface, means for latching the surgical instrument to the instrument sterile adapter, and means for releasing the surgical instrument from the instrument sterile adapter; wherein the first opening is configured to receive a first latch arm of the instrument sterile adapter, and the second opening is configured to receive a second latch arm of the instrument sterile adapter; and means for releasing comprising means for moving a first and a second latch arms so as to disengage a first latch arm from a first locking surface and releasing a second resilient latch arm from a second locking surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791